Plaintiff appeals from a judgment dissolving a preliminary injunction which he obtained to restrain the defendant corporation and its officers from disposing of the corporate assets pending his application for a receivership.
In his original petition, plaintiff alleges ownership of one share of stock in the defendant corporation, and charges various acts of mismanagement on the part of its officers and directors. By supplemental petition, *Page 673 
he avers that he acquired said certificate in pledge, and that he had become the owner thereof by the failure of the pledgor to discharge the debt which it secured.
Plaintiff is a white man, and the defendant corporation was organized by and is composed of negroes. Its charter provisions declare its stock to be nonnegotiable, and limit its ownership to members of the negro race. In the rule taken by defendants to dissolve the preliminary injunction, the nonnegotiability of the stock was alleged, plaintiff's status as a stockholder was denied, and his lack of right or authority to the relief sought was averred.
On the trial of the rule, it developed, in the form of an admission of fact, that plaintiff is not the owner, but merely the pledgee, of the certificate of stock, which has a par value of $10.
Inasmuch as the remedy sought by plaintiff is conferred only upon a stockholder or creditor (Act 159 of 1898, § 1, par. 2), he has no standing to prosecute his main demand, and, the preliminary injunction being incidental thereto, was properly dissolved by the court below.
The judgment appealed from awarded $100 as attorney's fees for the dissolution of the writ. Defendants have answered the appeal, asking for an increase to $250. We think the amount allowed by the court below is reasonable and does full justice between the parties.
Judgment affirmed.
On March 30, 1925, a rehearing was granted only on the question whether an attorney's fee should be allowed — otherwise, rehearing applied for was refused.
On May 5, 1925, on the joint motion of counsel, the claim for attorney's fees was discontinued, and the decree formerly rendered in the case, eliminating the award of attorney's fees, was made the final judgment of the court. *Page 674